Citation Nr: 1828095	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-43 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1968.  He received the Combat Infantryman Badge, Bronze Star Medal, and Army Commendation Medal.
This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied service connection for tinnitus.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's tinnitus had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1154(b), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 U.S.C. § 1110; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for certain chronic disabilities listed in 38 C.F.R. § 3.309 (a), including organic diseases of the nervous system (e.g., tinnitus), is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303 (b), 3.309(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as organic diseases of the nervous system (e.g., tinnitus), are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C. § 1113  (b) (2012); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran reported during a November 2013 VA audiological examination that he experienced occasional right ear tinnitus.  Thus, current tinnitus has been demonstrated.

The Veteran contends that he began to experience tinnitus in service due to his exposure to loud noises associated with military weaponry while serving in Vietnam as a military policeman.  Specifically, he reported during the November 2013 audiological examination that he experienced pressure, popping, and a "buzz" in his ear while jumping out of airplanes in service, but that such symptoms resolved once he landed on the ground.  He continued to experience occasional right ear tinnitus (described as a "vibration or buzzing") in the years since service.

The Veteran's "Certificate of Release of Discharge from Active Duty" form (DD Form 214) indicates that his military occupational specialty was a military policeman and that he received the Combat Infantryman Badge.  His receipt of the Combat Infantryman Badge confirms that he engaged in combat with the enemy. 

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C. § 1154 (b).

The presumptions of 38 U.S.C. § 1154 (b) do not, however, extend to the nexus element of a claim of service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).  In other words, 38 U.S.C. § 1154(b) does not eliminate the need for evidence of a nexus.  Rather, it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").  

The Veteran is competent to observe noise exposure and tinnitus in service.  His reports of noise exposure and tinnitus in combat situations in service are satisfactory evidence and the reports are consistent with the circumstances of his service.  There is no clear and convincing evidence to the contrary.  Hence, the occurrence of in-service acoustic trauma and tinnitus is conceded.

The Veteran is also competent to report the history of his tinnitus, including a continuity of tinnitus symptomatology in the years since service.  However, his reports must be weighed against the other evidence of record and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.

The Board acknowledges that the Veteran's service treatment records include no complaint, diagnosis, or treatment referable to tinnitus, and that a November 2013 VA examiner opined that the Veteran's tinnitus is less likely as not caused by or a result of his active duty noise exposure.  However, tinnitus is not subject to objective testing.  Further, the examiner based her opinion on the statement that tinnitus in one ear is not indicative of noise-induced tinnitus, but the Veteran's in-service injury is presumed.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  Finally, the November 2013 opinion does not explicitly acknowledge or discuss the Veteran's reports of a continuity of symptomatology in the years since service.

The Board finds that the Veteran's lay statements regarding the onset and continuity of his symptoms of tinnitus are both competent and credible.  While the Veteran did not report tinnitus either during service or at separation, he has reported that it is of a low degree of severity, and as such, its absence on his report of medical history at separation does not outweigh his multiple statements of continuing symptoms since service.

Therefore, based on the foregoing, the Board resolves all doubt in the Veteran's favor and finds his currently diagnosed tinnitus had its onset in service.  Accordingly, service connection for tinnitus is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


